Per curiam.
Appeal from the decision of a Justice of the Superior Court in an action brought by the Commissioner of Labor and Industry of this State to enforce the minimum fair wage rates established by the Wage Board for women and minors employed in the Industry of Packing of Fish and Fish Products.
Under Section 12 of Chapter 289 Public Laws, 1939, by which this proceeding is authorized, it is provided that the Commissioner of Labor and Industry as conditions precedent to the maintenance of an action to enforce minimum fair wage rates established for this Industry shall file in the office of the clerk of the Superior Court for Kennebec County the record of hearing before the Wage Board, together with its report, findings and determinations as filed with the Commissioner and his certificate of service thereof on each employer in this state of whom he has information or record. Here neither the record of hearing before the Wage Board nor the certificate of service on employers by the Commissioner of Labor- and Industry have been filed. For this failure to comply with the statute the *99Justice of the Superior Court from whose decision appeal is taken was without jurisdiction and the proceeding before him was a nullity. Stinson, Apl’t. v. Commissioner of Labor, 137 Me., 332, 334, 17 A. (2d), 760.
On this record without a consideration of other questions raised by the appeal the mandate is

Appeal sustained.


Case remanded for dismissal for want of jurisdiction.